UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4986


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAD HOWARD PERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:08-cr-00217-TDS-1)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick M. Mincey, James R. Van Camp, VAN CAMP, MEACHAM &
NEWMAN, PLLC, Pinehurst, North Carolina, for Appellant.  Anna
Mills Wagoner, United States Attorney, Terry M. Meinecke,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chad Howard Person pled guilty, pursuant to a written

plea agreement, to one count of distribution of 12.5 grams of

crack cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)

(2006), and was sentenced to the statutory minimum of 120 months

imprisonment.      Person appeals, challenging the mandatory minimum

sentence imposed by the district court.

           Because the Government did not move for a downward

departure to reflect substantial assistance, the district court

had no authority to depart below the mandatory minimum.                     18

U.S.C. § 3553(e); Melendez v. United States, 518 U.S. 120, 125-

26 (1996).       See also United States v. Robinson, 404 F.3d 850,

862 (4th Cir. 2005) (“[United States v. Booker, 543 U.S. 220

(2005)] did nothing to alter the rule that judges cannot depart

below a statutorily provided minimum sentence.”).              And, contrary

to Person’s assertion, the mandatory minimum sentence does not

violate the Eighth Amendment.           See United States v. Thomas, 900

F.2d 37 (4th Cir. 1990) (noting that Eighth Amendment review

applies   only    to   sentences   of   death   or   life   without   parole).

Because a panel of this court may not overrule the precedent set

by a prior panel of this court, we reject Person’s argument.

Mentavlos v. Anderson, 249 F.3d 301, 312 n. 4 (4th Cir. 2001).

           Therefore, we affirm Person’s sentence.               We dispense

with oral argument because the facts and legal contentions are

                                        2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3